             Case 1:19-cr-00679-LGS Document 46 Filed 02/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                              Plaintiff,      :     19 Cr. 679 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 SAMUEL SAUNDERS,                                             :
                                              Defendant. :
 ------------------------------------------------------------ X
LORNA G. SCHOFIELD, District Judge:

          WHEREAS the trial in this case is adjourned sine die (Dkt. No. 42). It is hereby

          ORDERED that a jury trial shall commence on June 7, 2021, at 9:45 a.m., or the

Court’s first available date thereafter. This action is first in line on the Court’s trial calendar for

June 2021. The parties shall be ready to proceed on 24 hours’ notice on or after June 7, 2021. It

is further

          ORDERED that the parties shall appear for a final pre-trial conference on May 28, 2021,

at 4:00 p.m., on the following conference call line: 888-363-4749, access code 558-3333. It is

further

          ORDERED that the deadline for submission of a joint statement as provided in the

Courts Individual Rule H.1, a joint proposed voir dire, joint proposed requests to charge, and a

joint proposed verdict sheet remains unchanged (Dkt. No. 42). It is further

          ORDERED that for the reasons stated on the record, the Court finds that the ends of

justice served by excluding the time between today and June 7, 2021, outweigh the best interests

of the public and the defendant in a speedy trial under 18 U.S.C. 3161(h)(7)(A)



Dated: February 2, 2021
       New York, New York
